DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 2/14/22 and the examiner’s amendment (see below), the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Morriss on 3/8/22.

The claims have been amended.  A complete listing follows:
1-20.	(Canceled)

21.	(Currently Amended) A method for analyzing a biological indicator with an indicator analyzer, the method comprising:
(a)	receiving the biological indicator from an indicator lot in a well selected from a plurality of wells in the indicator analyzer, wherein the biological indicator comprises a carrier that provides a source of contamination;
(b)	determining, using a processor of the indicator analyzer, whether a control test has been performed for the indicator lot;
(c)	based on determining that the control test has not been performed for the indicator lot:
(i)	displaying a notification via a touchscreen display that indicates the control test should be performed, and 

(d)	using an organism detector device of the indicator analyzer, analyzing the biological indicator in the well to detect contamination and produce a set of analysis data; and
(e)	displaying results of the analysis via the display based on the set of analysis data;
wherein:
(A)	determining whether the control test has been performed for the indicator lot comprises receiving an indicator data set describing the biological indicator,
(B)	determining whether the control test has been performed for the indicator lot is based on the indicator data set, and
(C)	based on determining that the control test has not been performed for the indicator lot, preventing analyzing the biological indicator prior to the control test on the control indicator from the indicator lot.

22.	(Original) The method of claim 21, further comprising, before analyzing the biological indicator:
(a)	displaying an instruction via the display for a user to verify that the biological indicator has undergone a sterilization cycle; and
(b)	displaying an instruction for a user to verify chemical activation of the biological indicator.

	23.	(Previously Presented) The method of claim 21, wherein analyzing the biological indicator in the well comprises:
(i)	incubating the biological indicator with an incubator of the well,
(ii)	emitting light towards the biological indicator from the organism detector device, and
(ii)	detecting fluorescence from the biological indicator using a sensor of the organism detector device.

24.	(Original) The method of claim 21, further comprising performing a quarantine procedure in response to the set of analysis data indicating the presence of contamination in the 
(i)	identifying a sterilizing cabinet that performed a sterilization procedure with the biological indicator,
(ii)	identifying one or more surgical instruments associated with the sterilization procedure or the sterilizing cabinet, and
(iii)	providing a notification describing the one or more surgical instruments and the sterilizing cabinet.

25.	(Previously Presented) The method of claim 21, further comprising:
(a)	displaying an instruction for a user to scan the biological indicator using an indicator scanner of the indicator analyzer prior to receiving the biological indicator in the well;
(b)	receiving an indicator identification from the biological indicator via the indicator scanner; and
(c) 	determining an indicator data set based upon the indicator identification, wherein the indicator data set comprises a unique identifier and an indicator history; 
wherein determining, using the processor of the indicator analyzer, whether the control test has been performed for the indicator lot is based on the indicator data set.

26.	(Potentially canceled)

27.	(Previously Presented) The method of claim 21, further comprising, after performing the control test on the unsterilized control indicator and before analyzing the biological indicator in the well to detect contamination and produce the set of analysis data:  
(i)	confirming the presence of biological contamination based on performing the control test on the unsterilized control indicator, and
(ii)	upon a determination that biological contamination is present in the control indicator, displaying a notification via the display indicating that the control test was successful.

28.	(Canceled) 

29.	(Previously Presented) The method of claim 21, further comprising, upon a determination that biological contamination is present in the control indicator, updating an indicator data set that is associated with the control indicator to indicate that the control test was successful. 

30.	(Canceled).

31.	(Original) The method of claim 21, further comprising:
(a)	determining for the plurality of wells whether each of the plurality of wells is vacant or contains a received biological indicator using a plurality of indicator presence sensors; and
(b)	displaying a well status via the display that indicates a vacancy status for each of the plurality of wells.

32.	(Original) The method of claim 21, further comprising:
(a)	displaying a chemical indicator guide via the display, wherein the chemical indicator guide comprises descriptions of an original chemical indicator and a post-sterilization chemical indicator; and
(b)	receiving a selection indicating whether a chemical indicator of the biological indicator matches the original chemical indicator or the post-sterilization chemical indicator.

33.	(Original) The method of claim 21, further comprising:
(a)	displaying an indicator activation guide via the display, wherein the indicator activation guide comprises instructions for breaking a glass ampoule of the biological indicator and mixing a chemical solution of the ampoule with the source of contamination; and
(b)	receiving a selection indicating whether the glass ampoule is broken and whether the chemical solution has been mixed.

34.	(Original) The method of claim 21, further comprising:
(a)	displaying a graphical representation of each well of the plurality of wells via the display;

(c)	displaying, when the corresponding well is not vacant, a time remaining to finish analyzing a corresponding biological indicator in that corresponding well.

35-40.	(Canceled) 

41.	(New) A method for analyzing a biological indicator with an indicator analyzer, the method comprising:
(a)	receiving the biological indicator from an indicator lot in a well selected from a plurality of wells in the indicator analyzer, wherein the biological indicator comprises a carrier that provides a source of contamination;
(b)	determining, using a processor of the indicator analyzer, whether a control test has been performed for the indicator lot;
(c)	based on determining that the control test has not been performed for the indicator lot:
(i)	displaying a notification via a touchscreen display that indicates the control test should be performed, and 
(ii)	performing the control test in one of the plurality of wells on an unsterilized control indicator from the indicator lot;
(d)	using an organism detector device of the indicator analyzer, analyzing the biological indicator in the well to detect contamination and produce a set of analysis data; and
(e)	displaying results of the analysis via the display based on the set of analysis data;
wherein the method further comprises, after performing the control test on the unsterilized control indicator and before analyzing the biological indicator in the well to detect contamination and produce the set of analysis data:  
(A)	confirming the presence of biological contamination based on performing the control test on the unsterilized control indicator, and
(B)	upon a determination that biological contamination is present in the control indicator, displaying a notification via the display indicating that the control test was successful.

42.	(New) The method of claim 41, further comprising, before analyzing the biological indicator:
(a)	displaying an instruction via the display for a user to verify that the biological indicator has undergone a sterilization cycle; and
(b)	displaying an instruction for a user to verify chemical activation of the biological indicator.

	43.	(New) The method of claim 41, wherein analyzing the biological indicator in the well comprises:
(i)	incubating the biological indicator with an incubator of the well,
(ii)	emitting light towards the biological indicator from the organism detector device, and
(ii)	detecting fluorescence from the biological indicator using a sensor of the organism detector device.

44.	(New) The method of claim 41, further comprising performing a quarantine procedure in response to the set of analysis data indicating the presence of contamination in the biological indicator by:
(i)	identifying a sterilizing cabinet that performed a sterilization procedure with the biological indicator,
(ii)	identifying one or more surgical instruments associated with the sterilization procedure or the sterilizing cabinet, and
(iii)	providing a notification describing the one or more surgical instruments and the sterilizing cabinet.

45.	(New) The method of claim 41, further comprising:
(a)	displaying an instruction for a user to scan the biological indicator using an indicator scanner of the indicator analyzer prior to receiving the biological indicator in the well;
(b)	receiving an indicator identification from the biological indicator via the indicator scanner; and
(c) 	determining an indicator data set based upon the indicator identification, wherein the indicator data set comprises a unique identifier and an 
wherein determining, using the processor of the indicator analyzer, whether the control test has been performed for the indicator lot is based on the indicator data set.

46.	(New) The method of claim 41, further comprising, upon a determination that biological contamination is present in the control indicator, updating an indicator data set that is associated with the control indicator to indicate that the control test was successful. 

47.	(New) The method of claim 41, further comprising:
(a)	determining for the plurality of wells whether each of the plurality of wells is vacant or contains a received biological indicator using a plurality of indicator presence sensors; and
(b)	displaying a well status via the display that indicates a vacancy status for each of the plurality of wells.

48.	(New) The method of claim 41, further comprising:
(a)	displaying a chemical indicator guide via the display, wherein the chemical indicator guide comprises descriptions of an original chemical indicator and a post-sterilization chemical indicator; and
(b)	receiving a selection indicating whether a chemical indicator of the biological indicator matches the original chemical indicator or the post-sterilization chemical indicator.

49.	(New) The method of claim 41, further comprising:
(a)	displaying an indicator activation guide via the display, wherein the indicator activation guide comprises instructions for breaking a glass ampoule of the biological indicator and mixing a chemical solution of the ampoule with the source of contamination; and
(b)	receiving a selection indicating whether the glass ampoule is broken and whether the chemical solution has been mixed.

50.	(New) The method of claim 41, further comprising:

(b)	displaying, for each graphical representation, whether a corresponding well is vacant; and
(c)	displaying, when the corresponding well is not vacant, a time remaining to finish analyzing a corresponding biological indicator in that corresponding well.


Allowable Subject Matter
Claims 21-25, 27, 29, 31-34 and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method for analyzing a biological indicator with an indicator analyzer, the method comprising: receiving the biological indicator from an indicator lot in a well selected from a plurality of wells in the indicator analyzer, wherein the biological indicator comprises a carrier that provides a source of contamination; determining, using a processor of the indicator analyzer, whether a control test has been performed for the indicator lot; based on determining that the control test has not been performed for the indicator lot: displaying a notification via a touchscreen display that indicates the control test should be performed, and performing the control test in one of the plurality of wells on an unsterilized control indicator from the indicator lot; using an organism detector device of the indicator analyzer, analyzing the biological indicator in the well to detect contamination and produce a set of analysis data; and displaying results of the analysis via the display based on the set of analysis data; wherein: determining whether the control test has been performed for the indicator lot comprises receiving an indicator data set describing the biological indicator, determining whether the control test has been performed for the indicator lot is based on the indicator data set, and based on determining that the control test has not been performed for the indicator lot, preventing analyzing the biological indicator prior to the control test on the control indicator from the indicator lot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.